DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 4/07/2022 to claims 1, 22-24, and 26 have been entered. Claims 32-34 have been added. Claims 1-34 remain pending, of which claims 1-22 and 32-34 are being considered on their merits. Claims 23-31 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claims 1 and 22 have overcome the indefiniteness rejections of record, which are withdrawn.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shogbon et al. (US 2014/0134729; provided in the IDS dated 6/24/2019) in view of Liu et al. (PLOS One (2015), 10(3), e0117709, 19 pages), Kim et al. (Soft Matter (2016), 12, 2076-2085), and Meng et al. (Polym. Int. (2015), 64, 42-48; Reference U).
This rejection addresses the embodiment of a nanofiber array to thus represent a model of neuronal axons wherein the nanofibers are both cylindrical and exposed (e.g. not sheathed). This rejection addresses the embodiment of claim 14 comprising partial horizontally aligned fibers.
Shogbon teaches a well plate device coated with an acrylic copolymer selected from the group consisting in-part of hexanediol diacrylate, tetra(ethylene glycol) diacrylate, polyethylene glycol diacrylate(Mw ~ 258 or n ~ 7), 1, 6-hexanediol diacrylate, and di(ethylene glycol) diacrylate an capable of culturing human embryonic stem cells and oligodendrocyte progenitor cells (¶0024-0025 and Table 1; also see working Example 1), reading in-part on claim 1. Shogbon teaches mixing HDAA and the PEG diacrylate species of monomers in a volume ratio of 70:30 or 30:70 (¶0061), reading on the monomer ratios of claims 2-6.
Regarding claims 1 and 22, Shogbon does not teach an array of fibers. 	Regarding claims 1 and 2, Shogbon does not teach the embodiment of a copolymer fiber comprising HDDA and any starPEG (e.g. any multi-arm PEG). Regarding claim 13, Shogbon does not teach any horizontal configuration of any fibers. Regarding claim 14, Shogbon does not teach any subset of suspended fibers. Regarding claim 21, Shogbon does not teach the fibers modified by any surface ligand.
Liu teaches a copolymer composition comprising electrospun polyethylene glycol (PEG) nanofibers, which is advantageous to culture induced neural stem cells (Abstract, Methods on p5 towards electrospun PEG scaffold preparation and cell viability, adhesion, and proliferation assays on said scaffolds, Fig. 10), reading on claims 1 and 22. Liu teaches a copolymer comprising PEG improves cell adhesion (Fig. 9), reading on claims 1 and 22. Liu teaches a partial horizontally aligned fiber configuration (Fig. 10A and 10B), reading on claims 13 and 14.
Kim teaches a composition and methods of making multi-arm PEG or PEG-acrylate hydrogels functionalized with RGD peptide (Abstract). Kim teaches RGD peptide is an integrin-binding sequence and the addition of this peptide to PEG hydrogels promotes cell adhesion (paragraph spanning 2076-2077, also subheading 1 on p2077 for RGD functionalization), reading on claim 21. Kim teaches functionalized multi-arm PEG or PEG acrylates are used to crosslink said PEG monomers into hydrogels (paragraph spanning p2076-2077), reading in-part on claims 1-6. Kim teaches PEG hydrogels are useful as their physical properties can be tuned/adjusted independent of their biological activity (p2076, 1st paragraph under the Introduction), reading on claims 1-6.
Meng teaches methods of preparing electrospun and tube-shaped polyacrylic acid nanofiber constructs, as a in vitro nerve model (Abstract, and detailed methods at p43), reading on claim 1.
Regarding claim 1, 13, 14, and 22, it would have been obvious before the invention was filed to substitute PEG diacrylate electrospun nanofibers for the PEG diacrylate of Shogbon in view of Liu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Liu teaches that methods of electrospinning nanofibers was known for the structural derivative of PEG diacrylate, being PEG. The skilled artisan would have been motivated to do so because Liu teaches that a copolymer composition comprising electrospun polyethylene glycol (PEG) nanofibers is advantageous to culture induced neural stem cells and improves cell adhesion. Given the close structural similarity between PEG and PEG diacrylate, there follows a reasonable expectation that any advantageous of PEG as monomer with an electrospun copolymer would therefore follow to the PEG diacrylate of Shogbon absent any showing to the contrary. See M.P.E.P. § 2144.09.
Regarding claims 1-6, 13, 14, and 22, it would have been obvious before the invention was filed to then substitute the PEG acrylate(s) of Shogbon with the multi-arm PEG acrylate of Kim formulated as nanofibers in view of Meng. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Shogbon and Kim are directed towards PEG acrylates, and because Meng teaches detailed methods of preparing nanofibers from polymer similar to the HDDA of Shogbon, i.e. polyacrylic acid. The skilled artisan would have been motivated to do so because multi-arm PEG acrylate of Kim would be advantageous to crosslinking the copolymer of Shogbon into a hydrogel, and said PEG hydrogel being advantageous as its physical properties are separately adjustable/tunable from its biological function.
Regarding claim 21, it would have been obvious before the invention was filed to further functionalize the HDDA-PEG acrylate polymer of Shogbon with the RGD peptide of Kim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Shogbon and Kim are directed in-part to PEG acrylates and because Kim teaches detailed methods of functionalizing several species of PEG acrylates with RGD peptides. The skilled artisan would have been motivated to do so because Kim teaches that RGD peptide is an integrin-binding sequence and the addition of this peptide to PEG polymers promotes cell adhesion.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shogbon, Liu, Kim, and Meng as applied to claim 1 above, and further in view of Yu et al. (Materials Today (2008), 11(5), 36-43; provided in the IDS dated 6/24/2019).
The teachings of Shogbon, Liu, Kim, and Meng are relied upon as set forth above. Liu further teaches fiber diameters less than 20 µm (Fig. 10A and 10B), reading in-part on claims 11 and 12.
Regarding claims 7-10, Shogbon, Liu, Kim, and Meng do not teach the claimed ranges of stiffness in units of kPa. Regarding claims 11 and 12, Shogbon, Liu, Kim, and Meng do not teach any particular fiber diameter.
Yu teaches that adherent cells such as neurons, astrocytes and mesenchymal stem cells detect the substrate stiffness (i.e. the intrinsic elasticity of the matrix) and that stiffness values that mimic brain tissue (e.g. a Young’s elastic modulus of about 0.1-1 kPa) are neurogenic and that on tissue culture plastic substrates (i.e. very stiff) astrocytes overgrow neurons (p41, subheading “Substrate stiffness (elasticity)”), reading on claims 7-12. Yu teaches that nanofiber scaffolds in the range of 50-500 nm are advantageous for culturing cells likely because of a high surface-area-to-volume ratio (paragraph spanning p39-40), reading in-part  on claims 11 and 12. Yu teaches that aligned poly-L-lactate microfiber scaffolds with a diameter of 5-30 µm produces highly directional and robust neurite outgrowth in sympathetic neurons (p40, paragraph starting “Fig. 5 shows images of…” and Fig. 5), reading in-part on claims 11-14.
Regarding claims 7-10, it would have been obvious before the invention was filed to further modify the HDDA-PEG acrylate fiber copolymer of Shogbon in view of Liu to have the low kPa stiffness range of Yu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Shogbon and Yu are directed towards culturing either stem cells or neural progenitor cells (e.g. oligodendrocyte progenitor cells) The skilled artisan would have been motivated to do so because Yu teaches that neural cells and stem cells detect the substrate stiffness and that stiffness values that mimic brain tissue (e.g. a Young’s elastic modulus of about 0.1-1 kPa) are neurogenic and would solve the known problem of astrocytes overgrowing neurons on tissue culture plastic substrates (i.e. very stiff).
Regarding claims 11 and 12, it would have been obvious before the invention was further modify the fiber diameter of HDDA-PEG acrylate copolymer of Shogbon in view of Liu to the 0.1-20 µm or 1-20 µm in view of Yu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Liu teaches electrospun PEG fiber diameters less than 20 µm. The skilled artisan would have been motivated to do so because Yu teaches that nanofiber scaffolds in the range of 50-500 nm are advantageous for culturing cells likely because of a high surface-area-to-volume ratio, and aligned microfiber scaffolds with a diameter of 5-30 µm produces highly directional and robust neurite outgrowth in sympathetic neurons.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shogbon, Liu, Kim, and Meng as applied to claims 1 and 13 above, and further in view of Sun et al. (Micromachines (Dec. 2016), 7, 238, 14 pages).
The teachings of Shogbon, Liu, Kim, and Meng are relied upon as set forth above.
Alternatively regarding claim 14, Shogbon, Liu, Kim, and Meng do not teach suspended fibers. Regarding claims 15 and 16, Shogbon, Liu, Kim, and Meng do not teach fibers suspended at a distance of 0.5-1000 µm or 10-200 µm respectively. Regarding claims 15 and 16, Shogbon, Liu, Kim, and Meng do not teach fibers arranged vertically or tilted.
Sun teaches a method of making patterned gelatin hydrogels comprising multiscale channels comprising steps of 3D printing and electrospinning (Abstract). Sun teaches that patterned hydrogel structures with multiscale channels would be advantageous to improve vascularization within the patterned hydrogel composition (Abstract; also the 1st two paragraphs under the Discussion on p12). Sun teaches making the patterned gelatin hydrogel by bioprinting sacrificial layers of Pluronic F127 in the shape of a ring, adding a composition comprising gelatin as the base of the matrix, adding additional layers of Pluronic F127 wherein the diameter of the macrochannels spaced between the Pluronic F127 layers was fixed at about 500 µm, electrospinning polycaprolactone (PCL) as fibers within the 3D –printed macro-network structure to form microchannels, and then pouring liquid gelatin into the ring structure to encapsulate the Pluronic F127 macrochannels and PCL microchannels (paragraph spanning p3-4 and Figure 2), reading on claim 15 and reading in-part on claim 16. Sun teaches that human vein endothelial cells (HUVECs) seeded onto the patterned gelatin hydrogel and channel construct are viable (Fig. 7) and adhere within the macrochannels (Fig. 9 and 10), reading on claims 15 and 16. Sun teaches that the PCL nanofibers adopt vertical, horizontal, and various tilted orientations relative to the macrochannels (Fig. 4), reading on claim 17.
Regarding claims 1, 15, and 17, it would have been obvious before the invention was made to add the HDDA-PEG acrylate fiber copolymer of Shogbon in view of Liu to Sun’s patterned gelatin hydrogel construct. A person of ordinary skill in the art would have had a reasonable expectation of success in doing do because both Liu and Sun are directed in-part to electrospun nanofibers. The skilled artisan would have been motivated to do so because Liu teaches a copolymer composition comprising electrospun polyethylene glycol (PEG) nanofibers would be advantageous to culture induced neural stem cells and because Sun teaches that patterned hydrogel structures with multiscale channels would be advantageous to improve vascularization within the patterned hydrogel composition, and so the combination would likely be advantageous to culture the cells of either Shogbon or Liu and improve vascularization within the patterned hydrogel structure.
Regarding claim 16, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Sun teaches that the spacing between macrochannels (achieved by fixed the macrochannel diameter) is a result effective variable with respect to cell adhesion and appears to be a known optimal value to space the macrochannels apart from each other.  Thus, the burden is shifted back to establish criticality of the claimed fiber spacing distance by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 6-11 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-8 of the reply, Applicant alleges that Shogbon and Liu do not teach every element of claim 1 as amended. This is not found persuasive of error in view of the new grounds of rejection set forth above applying Kim to claim 1 and necessitated by the instant amendments. 
On pages 8-9 of the reply, Applicant appears to be alleges that there would be no motivation to a person of ordinary skill in the art to select HDAA as Shogbon is deficient in so much that only a subfraction of the testing homopolymer and copolymer combinations was operable with respect to culturing cells. This is not found persuasive of error because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments;  see M.P.E.P. § 2123. In this case, HDDA and PEG are taught as capable of culturing the cells of Shogbon, so the fact that other embodiments of Shogbon were inoperable would point a person of ordinary skill in the art to HDDA and PEG and not dissuade a person of ordinary skill in the art from those polymers. Applicant’s reliance on the “obvious to try” rationale on page 8 of the reply is noted, but is not found persuasive of error as this was not the rationale articulated by examiner in the last Office Action and as set forth above.
On pages 9-10 of the reply, Applicant alleges that there would be no reasonable expectation of success to combine the teachings of Liu and Kim with Shogbon, in so much that Liu does not teach forming an array of fibers with the combination of HDDA and a multi-arm PEG acrylate. This is not found persuasive of error in view of the additional cited teachings to Meng above, showing a reasonable expectation of success in electrospinning nanofibers from a compound of similar structure to HDDA, i.e. polyacrylic acid. 
	Applicant’s arguments on page 10 of the reply are acknowledged, but not found persuasive of error. Applicants rely on arguments traversing the above rejection of claim 1 over the combination of Shogbon, Liu, and Kim to traverse this rejection of claims 7-12 further in view of Yu. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
Claims 1-17, 21, and 22 are rejected. Claims 32-34 are allowed, for the reasons given over claims 18-20 in the last Office Action. Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In view of the addition of claims 32-34, Applicant is cautioned to avoid amendments to claims 18-20 that might otherwise raise new issues of duplicate claims. See M.P.E.P. § 608.01(m).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653